          Case 1:18-cv-02921-JMF Document 582 Filed 02/12/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                       18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.



                 ----------------- ORDER TERMINATING APPEARANCE OF
                [PROPOSED]
                                     LOURDES M. ROSADO


         WHEREAS, the Court has reviewed the motion of Lourdes M. Rosado seeking leave to

withdraw as an attorney of record in this matter, as well as her declaration in support thereof;

         IT IS HEREBY ORDERED THAT the appearance of Lourdes M. Rosado in this

matter is terminated;

         IT IS FURTHER ORDERED THAT the Clerk of Court shall remove Ms. Rosado from

the docket sheet in this matter.

         IT IS SO ORDERED.



Dated:         February 12
                        __, 2019
               New York, New York


                                              _______________________________
                                              HON. JESSE M. FURMAN
                                              United States District Judge
